PER CURIAM.
Appellant, an inmate in the state correctional system, seeks review of a final order denying his petition for a writ of mandamus. In that petition, appellant alleged that he had been improperly denied an appropriate amount of incentive gain time for the month of June 1989. Pursuant to an order to show cause issued by the trial court, appellee, Secretary of the Department of Corrections, filed a response to the petition. However, no evidentiary hearing was held. Instead, the trial court concluded from the petition and response thereto that appellant was not entitled to the relief requested.
In our opinion, the petition and response thereto do not conclusively establish that appellant is not entitled to the relief requested in the petition. Accordingly, we are constrained to reverse the order of the trial court denying the petition for a writ of mandamus; and to remand with directions that the trial court hold an evidentiary hearing regarding the allegations of appellant’s petition.
REVERSED and REMANDED, with directions.
ERVIN and WEBSTER, JJ., concur.
MINER, J., dissents without written opinion.